                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

MICHAEL HOFRATH,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:20-cv-03212-JPH-TAB
                                              )
FINANCIAL PARTNERS CREDIT UNION,              )
EQUIFAX INFORMATION SERVICES,                 )
LLC,                                          )
                                              )
                          Defendants.         )

                           ORDER TRANSFERRING CASE

      Plaintiff sued Financial Partners Credit Union and Equifax Information

Services in this Court in December 2020, alleging violations of the Fair Credit

Reporting Act. Dkt. 1. Defendant Financial Partners filed a motion to dismiss

for lack of personal jurisdiction. Dkt. [9]. Rather than responding to the

motion to dismiss, Plaintiff moved to transfer the case to the United States

District Court for the Central District of California under 28 U.S.C. § 1404(a).

Dkt. [16]. Equifax has consented to this transfer, dkt. 16 at 3 ¶ 5, but

Financial Partners opposes it, dkt. 17.

      "[A] district court may transfer any civil action to any other district or

division where it might have been brought . . . or to any district or division to

which all parties have consented" "[f]or the convenience of parties and

witnesses, in the interest of justice." 28 U.S.C. § 1404(a). "When deciding

whether to transfer a case under § 1404(a), a district court therefore must

evaluate both the convenience of the parties and various public-interest


                                          1
considerations." In re Ryze Claims Sols., LLC, 968 F.3d 701, 707–08 (7th Cir.

2020). These public-interest considerations include "docket congestion and

likely speed to trial in the transferor and potential transferee forums, each

court's relative familiarity with the relevant law, the respective desirability of

resolving controversies in each locale, and the relationship of each community

to the controversy." Id. at 708. "[T]o the extent that court congestion matters,

what is important is the speed with which a case can come to trial and be

resolved." Id. at 710 (citation and emphasis omitted).

        Here, Plaintiff has moved to transfer this case to the United States

District Court for the Central District of California because:

    •   Plaintiff resides there, dkt. 16 at 1 ¶ 1;

    •   Defendant Financial Partners has its principal place of business in

        California, id. ¶ 2, and thus the U.S. District Court for the Central

        District of California would have personal jurisdiction over it, 1 id. at 2

        ¶ 3.4; see dkt. 17; and

    •   Defendant Equifax consents to the transfer, dkt. 16 at 3 ¶ 5.

        Since Financial Partners is subject to personal jurisdiction in California

and Equifax has waived any objection to venue there through its consent to

transfer, 2 Plaintiff has shown that the case could have been brought in the U.S.


1As a California-chartered credit union with its principal place of business in California,
Financial Partners can be "fairly regarded as at home" in California and thus subject to general
personal jurisdiction there. See Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).
2Because "[v]enue is primarily a matter of convenience of litigants and witnesses," "an
objection to venue can be waived or forfeited." Auto. Mechanics Loc. 701 Welfare & Pension
Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740, 746 (7th Cir. 2007) (citations omitted).


                                               2
District Court for the Central District of California. See 28 U.S.C. § 1404(a);

see 28 U.S.C. § 1391(b). Additionally, Plaintiff has established that the

convenience of the parties supports transfer under § 1404(a): Plaintiff and

Defendant Financial Partners reside in California, and Defendant Equifax––the

only party that resides outside California––does not oppose the transfer. See

dkt. 16.

       The interest of justice—including both California's relationship to the

litigation and the potential for a speedier trial—also favors transfer. First,

California has a stronger relationship to the controversy because the dispute

affects two of its residents. Moreover, median time from filing to trial in the

Central District of California is around twenty months, and in this district it is

close to forty months. 3 This district has the third highest caseload by weighted

filings in the nation, id., which affects how quickly the "case can come to trial

and be resolved." Ryze, 968 F.3d at 710.

       While Defendant Financial Partners opposes transfer, it does not dispute

that transfer would promote the interests of justice and the convenience of

parties and witnesses under 28 U.S.C. § 1404(a). See dkt. 17. Instead,

Financial Partners points to its motion to dismiss for lack of personal

jurisdiction as its sole reason for opposing transfer. Id. But a "district court[]

may grant a petition to transfer under § 1404(a) . . . whether or not it ha[s]

personal jurisdiction over the defendant." Wade v. Farmers Ins. Grp., No. 95-


3See Admin. Office of the U.S. Courts, United States District Courts––National Judicial Caseload
Profile 51, 68 (Sept. 2020),
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf.

                                               3
2957, 1996 WL 508613, at *4 n.6 (7th Cir. 1996) (citing Goldlawr, Inc. v.

Heiman, 369 U.S. 463, 466 (1962)).

      Because the interests of justice and convenience support transfer,

Plaintiff's motion to transfer is GRANTED. Dkt. [16]. The clerk SHALL

TRANSFER this case to the United States District Court for the Central

District of California and close this case on the docket. Accordingly, Defendant

Financial Partner's motion to dismiss for lack of personal jurisdiction is

DISMISSED without prejudice as moot. Dkt. [9].

SO ORDERED.

Date: 5/24/2021




                                        4
Distribution:

G. John Cento
CENTO LAW
cento@centolaw.com

Patrick J. Ruberry
LITCHFIELD CAVO LLP
ruberry@litchfieldcavo.com

Brandon Stein
SEYFARTH SHAW LLP (Chicago)
bstein@seyfarth.com




                              5
